DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada(JP 2008035872) in view of Maehara et al.(US Publication 2015/0223992).
Wada discloses a method of making a diaper by introducing a continuous web to an anvil roll at a first velocity, sucking a tip of the continuous body to the anvil roll with is rotating at a speed higher than the first velocity so the web slips on the anvil roll, cutting the web to absorbing absorbent bodies, separating the absorbent bodies due to the anvil speed relative to the first velocity, transferring the absorbent bodies to the pads of a turn drum which turns them around a line normal to the turn drum, the drum turning at a constant velocity, and transferring the absorbent bodies to an exterior sheet on a carrying device (Figure 5B; [0046]-[0047])  The reference does not disclose transferring the bodies from the drum to a set of velocity changeable pads which change velocity from the drum velocity to the attachment velocity needed for attaching the bodies in the desired location on the exterior sheet.  Maehara et al. discloses a method of making a diaper wherein the absorbent bodies are transferring from a drum to a set of velocity changeable pads which change the velocity from the drum velocity to the attachment velocity needed for attaching the bodies in the desired location on the exterior sheet.([0055]-[0059])  This allows transporting of the bodies at different speeds while the quantity of parts transported remains the same.[0093]  It would have been obvious to one of ordinary skill in the art at the time of filing to transfer the absorbent bodies to a set of velocity changeable pads which change the velocity from the drum velocity to the attachment velocity needed for attaching the bodies in the desired location on the exterior sheet([0055]-[0059])  as taught by Maehara et al. since this allows transporting of the bodies at different speeds while the quantity of bodies transported remains the same.[0093] and also allows a more gradual change in speed as all the change does not occur at once.
Regarding claim 6, the velocity changeable pads have their speed changed by changing a connected servo motor.[0056]
Regarding claim 8, Wada teaches the turn pads independently turn as they are at different angles at different positions on the drum.(Figure 5B)  Additionally Maehara et al. shows the turn pads turning independently.(Figure 5)
Regarding claim 9, while Maehara et al. does not disclose the specifics of the velocity changeable pads, it does describe the turn pads and those have a pair of retention members to retain the ends of a pad and not the center to avoid contact with the adhesive in the center.[0050]  It would have been obvious to one of ordinary skill in the art at the time of filing to have the velocity changeable pads also have a pair of retention members to retain the ends of a pad and not the center to avoid contact with the adhesive in the center[0050]  as taught by Maehara et al.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest keeping the velocity of the drum fixed while changing the speed of the other transfer members depending on the size of the diaper.  While it is known that higher speeds for the drum can result in the absorbent bodies not remaining on the pads, there is no suggestion to have a fixed speed for the drum.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746